By the Court.
The clerk might, previous to receiving a-paper offered for filing, demand the statutory fee therefor; and, in case of non-payment, take no farther notice thereof. He should demand his fees, and, in case of non-payment,, decline the custody of the paper, and declare the grounds of his refusal. Having placed the paper among the files of the case, with the date of such reception, and his name indorsed thereon, it was a good filing, and the clerk was not authorized to place any such indorsements as these upon a paper committed to him. That act was improper. Had there; been no appearance of date indorsed, we' could only have, permitted the showing of facts to be made upon which we might make some order or process directed to the court below.
"We deem the order unnecessary, and hold that the paper was filed October 17, 1867.